Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 24 February 2021.  Due to amendment, objection to Independent Claim 1 has been withdrawn, as well as rejection of Claims 1, 3-5 & 8 under 35 USC 112(a/b). Additionally, due to amendment of Applicant’s claim language, Examiner has analyzed the amended claim language and concluded that Applicant’s claims do not invoke 35 USC 112(f).  Claims 1-3, 8-10, 14, 15, 17, 19, 22 & 26-34 are pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 15 & 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, such as software, per se.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because of the inclusion of the amended language of “one or more natural language processing tools” and “one or more value libraries...”, which discuss the utilization of one or more “semantic tools” and a “value library” from a custom collections database within Applicant’s disclosure at least within paragraphs [0048], [0062] & [0083].  The amended claim language lacks the necessary physical articles or objects to constitute a machine or article of manufacture within the meaning of 35 USC 101, as the claims discuss components which are entirely software components.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 15 & 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a one or more natural language processing tools” within the independent claim language, as well as the introduction of Dependent Claim 26 to recite a further definition of “natural language processing tools”, but Applicant’s disclosure provides no support or indication of “natural language processing tools”, as Applicant appears to have merely discussed a generalized use of “semantic tools” within the specification, at least within paragraphs [0055], [0061-0062] & [0083], in order to provide support the amended phrase, improperly widening the scope of the claimed language by merely discussing the use of semantic tools for the comparison of documents and data entries to one or more generated maps.


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10,14, 15,17, 26, 28, 29, 31 & 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuchman et al (US Patent No. 9183203B1; Tuchman hereinafter).

As for Claim 1, Tuchman teaches, A system for analyzing and presenting data, the system comprising: 
one or more natural language processing tools to analyze a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of values (see Fig. 2; see col. 2, lines 21-33; col. 4, lines 9-37; e.g., According to column 3, lines 54-63 of the Tuchman reference, natural language processing queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting a computer-searchable index based on a query type comprising a plurality of searchable index entries {i.e. collection/corpus of electronic documents} related with occurrences of query terms and providing at least one collection of type values for display.  According to column 4, lines 9-37, vectors associated with each data type comprises binned values associated with a given data type and term, equivalent to Applicant’s teaching of one or more values); and
one or more value libraries including maps for the set of values and one or more natural language processing tools utilizing the one or more value libraries to associate the plurality of documents or records to the one or more values, based upon a relatedness score of the plurality of documents or records to the one or more values of the set of values (see Fig. 3; see col. 7, lines 58-67 through col. 8, lines 1-28, 51-67; col. 9, lines 1-45; e.g., the reference of Tuchman teaches of incorporating the use of graphs and a plurality of other representations, considered equivalent in function to the use of Applicant’s “maps”, for associating values and value types with a given query input, sorting data based on one or more factors such as “value relative to mean”, “relevance”, “statistical significance”, and “isolating a subset of results for display”, for example.  As clearly stated within the cited column 8, lines 51-67 through col. 9, lines 1-21, “...the GDMA may determine correlation and/or relevance of correlations between different elements of information (e.g., between different query terms, between query terms and data types, between query terms and phrase variants, between data types and data type values, and/or the like) in the corpus of electronic documents...correlation occurrences between document information elements within the electronic document corpus may be detected based on techniques and/or metrics such as those shown in FIGS. 4A-4B”, further discussing associations between data types and document information elements of documents within a corpus of documents.  Additionally, the reference teaches of determining correlation and/or relevance values for document information element associations in the form of relative correlation scores to other data types in the corpus, considered equivalent in function to Applicant’s determination of a relatedness score.  Correlation and/or relevance scores are determined by evaluating the proximity between document information elements {i.e. data types and data values}).
 
one or more values (see col.8, lines 42-67; col. 9, lines 1-45; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus). 

As for Claim 3, Tuchman teaches, in combination with a mapping engine to create the one or more value libraries utilizing a custom collection of documents (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational data pertaining to values and patterns of one or more of a plurality of documents, as discussed within column 33, lines 7-58.  According to at least column 34, lines 18-34, various user interface primitives and custom database tables are utilized by the GDMA database, responsible for containing, retaining, and providing information regarding other nodes and data, and configured to keep track of various settings, inputs, and parameters via database controllers in the equivalent fashion claimed by Applicant’s 

	As for Claim 8, Tuchman teaches, wherein the system includes a user interface having a search input field for a topic or keyword search to provide the plurality of documents or records (see Fig. 6B; see col. 14, lines 1-33; e.g., According to Figure 6B, a user interface for the presentation of a histogram, for example, comprises a text field admitting query inputs, query input strings, Boolean expressions and the like, equivalent to Applicant’s “search input field”). 


As for Claim 9, Tuchman teaches, wherein the plurality of documents or records comprise search results from a topic or keyword search from one or more databases (see col. 2, lines 19-33; e.g., the reference of Tuchman teaches of utilizing an index of a plurality of searchable index entries associated with related occurrences of query terms in a corpus of source documents.  A term tensor is generated which comprises a plurality of type vectors wherein each type vector comprises a collection of type values collected from a corpus of analyzed documents.  According to column 3, lines 27-63, the reference of Tuchman provides “Generalized Data Mining and Analytics” {GDMA} techniques which facilitate natural language queries/ natural language processing techniques for the retrieving of numerical and/or non-numerical data, trends, relationships and/or the like from a corpus of structured/unstructured electronic documents). 

As for Claim 10, Tuchman teaches, a method of analyzing a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of values, the method comprising: 
utilizing one or more natural language processing tools and one or more value libraries including maps for the set of values to determine whether the plurality of documents or records relate to the one or more values from the set of values (see Fig. 2; see col. 3, lines 54-63; col. 4, lines 9-37; e.g., According to column 3, lines 54-63 of the Tuchman reference, natural language processing “NPL” queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting one or more of a computer-searchable index based on a query type comprising a plurality of searchable index entries {i.e. collection/corpus of electronic documents} related with occurrences of query terms and providing at least one collection of type values for display.  Column 4, lines 9-37 teaches of utilizing a plurality of elements such as an “inverted index” that generates query results and associated data types, and include one or more “term tensors” derived from the index structure.  Term tensors each comprise a collection of data types associated with a given term, and vectors associated with each data type comprising “binned values” further associated with the data types and terms.  Vectors associated with each data type comprises binned values associated with a given data type and term, are considered equivalent to Applicant’s teaching of one or more value libraries);   
assigning a score to each document or record, the score signaling how well the document or record relates to the one or more values in the libraries utilizing the maps 
based on the assigned scores, associating the document or record with the one or more values (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); and 
presenting the plurality of documents or records, at a user interface, based a relatedness of the documents or records to the one or more values from the set of values (see Fig. 3; see col. 6, lines 45-67; col. 7, lines 1-22; e.g., the cited portions of column 6, lines 45-67 through column 7, lines 1-22 teach discuss the graphical presentation of configured results which display correlation values, range of values, 


As for Claim 14, Tuchman teaches, further comprising the step of creating the one or more value libraries for values using a custom collection of documents for the set of values (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational data pertaining to values and patterns of one or more of a plurality of documents, as discussed within column 33, lines 7-58.  According to at least column 34, lines 18-34, various user interface primitives and custom database tables are utilized by the GDMA database, responsible for containing, retaining, and providing information regarding other nodes and data, and configured to keep track of various settings, inputs, 

As for Claim 15, Tuchman teaches, A method of analyzing a plurality of data records or documents, the method comprising; 
determining relatedness of the data records or documents to one or more values of a set of values using one or more natural language processing tools and one or more value libraries including maps stored on a database for the set of values (see Fig. 2; see col. 3, lines 54-63; col. 4, lines 9-37; e.g., According to column 3, lines 54-63 of the Tuchman reference, natural language processing “NPL” queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting one or more of a computer-searchable index based on a query type comprising a plurality of searchable index entries {i.e. collection/corpus of electronic documents} related with occurrences of query terms and providing at least one collection of type values for display.  Column 4, lines 9-37 teaches of utilizing a plurality of elements such as an “inverted index” that generates query results and associated data types, and include one or more “term tensors” derived from the index structure.  Term tensors each comprise a collection of data types associated with a given term, and vectors associated with each data type comprising “binned values” further associated with the data types and terms.  Vectors associated with each data type comprises binned values associated with a given data type and term, are considered equivalent to Applicant’s teaching of one or more value libraries.  According to column 
assigning a score to each data record or document, the score signaling how well the data record relates to the one or more values from the set of values using the maps (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); 
based on the assigned scores, associating the data records or documents with the one or more values from the set of values (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 
presenting the data records, at a user interface, based on the association of each of the plurality or documents or records to the set of values (see Fig. 3; see col. 6, lines 45-67; col. 7, lines 1-22; e.g., the cited portions of column 6, lines 45-67 through column 7, lines 1-22 teach discuss the graphical presentation of configured results which display correlation values, range of values, phrase variants, etc.  The cited portions provide various implementations for presenting relevance and/or correlation information for discovered data types, including association of additional information in the form of metadata, document source information and the like, with one or more displayed data values.  For each data point corresponding to a value of a selected data type, the GDMA may access and/or provide for display a collection of information, such as global information associated with a document source from which the data point was derived, as well as correlation/relevance values, reading on Applicant’s claimed limitation, as documents/records/data is presented).


As for Claim 17, Tuchman teaches, further comprising creating the one or more value libraries for the set of values using selective records or documents in a custom collections database (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  

As for Claim 26, Tuchman teaches, wherein the natural language processing tools include one or more of a text classifier, semantic tools and clustering tools (see col. 6, lines 13-18; e.g., the reference of Tuchman teaches of the GDMA constructing at least a “term tensor”, serving the equivalent function of a semantic tool, which comprises vectors of different categories and/or types of data related to a query term, where each vector may contain all values of that data type determined contextually related to the one or more query terms.

As for Claim 28, Tuchman teaches, wherein the custom collection of documents for the set of values is manually selected (see col. 4, lines 20-25; e.g., according to user input, one or more GDMA databases are accessed to retrieve at least one inverted index).

As for Claim 29, Tuchman teaches, wherein the plurality of documents are provided in response to an input search query and further comprising: using the input search query to retrieve the plurality of documents or records from an informational database (see col. 4, lines 20-25; e.g., according to user input, one or more GDMA databases, equivalent to one or more informational databases, are accessed to retrieve at least one inverted index to generate query results and associated data types to be communicated to a client terminal).

Claim 31 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 29.  Accordingly, Claim 31 is rejected for substantially the same reasons as presented above for Claim 29 and based on the references’ disclosure of the necessary supporting hardware and software (Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).


As for Claim 34, Tuchman teaches, wherein the system comprises a trend analysis engine configured to utilize a value trend map to provide a value trend over time output (see col. 2, lines 4-11; e.g., As stated within cited column 2, lines 4-11, “...numerical results and/or statistical relationships among entities or terms as determined based on analysis of a corpus of electronic documents. In one embodiment, the GDMA may recognize novel trends, relationships, clusters, outliers, phrase occurrences, deviations from historical baseline, and/or the like to automatically present to the user what is new and/or different in the corpus”, where analysis of statistical relationships among entities and terms based on analysis of a corpus of documents can recognize novel trends, relationships and occurrences. According to Figure 3 and corresponding column 7, lines 58-67 through column 8, lines 1-21, a user interface is utilized for the display of distributions, statistical quantities and the like based on values for a default and/or selected data type in accordance with selected representation formats, such as correlated displays, XY plot, line graph, or the like, to differentiate and highlight trends and/or result subsets based on factors such as chronology {i.e. in order of time}, relevance, value relative to mean, etc., reading on Applicant’s value trend map providing trends over time).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19, 22, 27, 30, 32 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al (US Patent No. 9183203B1; Tuchman hereinafter) in view of Bauchot et al (USPG Pub No. 20150178385A1; Bauchot hereinafter).

As for Claim 19, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
The reference of Tuchman does not appear to recite the limitation of, “wherein the system generates a user interface including two or more of a value selection, a category selection and a society, technology, economy, environment and politics “STEEP” selection to associate the plurality of documents or records with the set of values utilizing the one or more value libraries, a set of categories utilizing one or more category libraries and a set of STEEP utilizing one or more STEEP libraries and the system utilizing the natural language processing tools and the values libraries to associate the plurality of documents or records with the one or more values in response to the value selection, the category libraries to associate the plurality of documents or records with the set of categories in response to the category selection and the STEEP libraries to associate the plurality of documents or records with the set of STEEP in response to the STEEP selection”.
two or more of a value selection, a category selection and a society, technology, economy, environment and politics “STEEP” selection to associate the plurality of documents or records with the set of values utilizing the one or more value libraries, a set of categories utilizing one or more category libraries and a set of STEEP utilizing one or more STEEP libraries and the system utilizing the natural language processing tools and the values libraries to associate the plurality of documents or records with the one or more values in response to the value selection, the category libraries to associate the plurality of documents or records with the set of categories in response to the category selection and the STEEP libraries to associate the plurality of documents or records with the set of STEEP in response to the STEEP selection” (see Fig. 6; see pp. [0060-0061], [0063], [0069]; e.g., the reference of Bauchot serves as an enhancement to the teachings of the primary Tuchman references and teaches of using at least a “micro-blog client” and/or “micro-blog digest client” with identical user interfaces for the discovery of concepts {i.e. “unhappiness”} associated with keyword roots {i.e. sad, angry, not-happy, annoyed} which are located within at least a concept dictionary and found within one or more messages of a message digest.   The one or more messages are assigned an interest value {i.e. “interest value of 1”} or has its respective interest value updated for relevance from accrued appearances of each such concept or combination of concepts, as well as based on messages associated with concepts/keywords that have experienced user actions).
The combined references of Tuchman and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, 

As for Claim 22, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
The reference of Tuchman does not appear to recite the limitation of, “wherein the set of values relate to cultural values”.
Bauchot teaches, “wherein the set of values relate to cultural values” (see pp. [0065-0066], [0069]; e.g., the reference of Bauchot serves as an enhancement to the primary reference by accounting for concepts associated with keyword roots of a document such as one or more messages being analyzed, where an “unhappiness concept”, considered equivalent to Applicant’s “cultural values” such as “happiness”, “love”, “comfort” and/or “serenity”, for example, pertains to one or more topics or subjects having related instances {i.e. sad, angry, not happy} within one or more received messages for message digesting).
The combined references of Tuchman and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, 

As for Claim 27, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
The reference of Tuchman does not appear to recite the limitation of, “wherein the set of values includes one or more of access, achievement, adventure, affluence, ambition, aspiration, assistance, authenticity, balance, beauty, belief, belonging, celebration, challenge, change, choice, civility, comfort, commitment, community, compassion, competition, confidence, connectivity, conservation, contentment, control, convenience, cool, courage, creativity, curiosity, deliciousness, dependability, design, desire, detail, devotion, dignity, discipline, discovery, diversity, efficiency, empowerment, endurance, energy, entertainment, equality, escape, excellence, exclusivity, experience, expertise, faith, family, fantasy, fear, fitness, fragility, freedom, fresh, friendship, fun, future, growth, happiness, harmony, health, honesty, honor, hope, idealism, identity, image, independence, individuality, indulgence, information, ingenuity, innovation, inspiration, integrity, intelligence, intimacy, intuition, joy, justice, knowledge, leadership, learning, legacy, logic, love, loyalty, luck, luxury, maturity, nature, natural, 
Bauchot teaches, “wherein the set of values includes one or more of access, achievement, adventure, affluence, ambition, aspiration, assistance, authenticity, balance, beauty, belief, belonging, celebration, challenge, change, choice, civility, comfort, commitment, community, compassion, competition, confidence, connectivity, conservation, contentment, control, convenience, cool, courage, creativity, curiosity, deliciousness, dependability, design, desire, detail, devotion, dignity, discipline, discovery, diversity, efficiency, empowerment, endurance, energy, entertainment, equality, escape, excellence, exclusivity, experience, expertise, faith, family, fantasy, fear, fitness, fragility, freedom, fresh, friendship, fun, future, growth, happiness, harmony, health, honesty, honor, hope, idealism, identity, image, independence, individuality, indulgence, information, ingenuity, innovation, inspiration, integrity, intelligence, intimacy, intuition, joy, justice, knowledge, leadership, learning, legacy, logic, love, loyalty, luck, luxury, maturity, nature, natural, nostalgia, novelty, optimism, order, originality, passion, patience, patriotism, peace, performance, personalization, pleasure, populism, power, prevention, pride, privacy, prosperity, purity, quality, relaxation, respect, responsibility, romance, safety, security, sensuality, serenity, 
The combined references of Tuchman and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the discovery of concept values related to keywords/keyterms located within a plurality of messages which correspond to the meaning of the message, as taught by Bauchot, with the method of Tuchman, in order to address the prior art deficiency of not being able to adapt to any change in subjects of interest. (Bauchot; [0002-0003]) 

Claim 30 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 27.  Accordingly, Claim 30 is rejected for substantially the same reasons as presented above for Claim 27 and based col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).

Claims 32 & 33 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 27 & 22, respectively.  Accordingly, Claims 32 & 33 are rejected for substantially the same reasons as presented above for Claims 27 & 22 and based on the references’ disclosure of the necessary supporting hardware and software(Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to Tuchman’s alleged failure to teach the subject matter of at least Independent Claim 1 has been fully considered and is not persuasive.  See further explanation below.  
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for at least Claims 19, 22, 27, 30, 32 & 33  is made in view of Bauchot et al (USPG Pub No. 20150178385A1).
With respect to Applicant’s argument that:
“Tuchman discloses a system for analyzing query terms, not a plurality of documents or records, for associated data types and phrase variants using term tensors for terms in a corpus ”

Examiner is not persuaded.  The reference of Tuchman provides for the identification of statistical relationships through the analysis of a corpus of electronic documents, recognizing trends, relationships, clusters, phrase occurrences, etc., for the presentation of differences within a corpus of documents, as taught by the first run analysis of an entire corpus of documents within column 4, lines 2-11, thus, addressing Applicant’s assertion that the applied Tuchman reference was merely concerned with query term analysis in relation to a plurality of documents as opposed to the comparison of document terms and phrases and their associated document values using NLP techniques.  In the same fashion presented by Applicant, information about relationships between query terms, data types, and data type values determined by analyzing the contents of a corpus of electronic documents through the use of at least a “term tensor”, which is merely a table/index for storing values and relating a plurality of types and values, functioning in an equivalent fashion as Applicant’s one or more of a “value library” stored within a custom collections database.  A corpus of electronic documents, equivalent to Applicant’s plurality of documents or records, is analyzed for deriving the one or more term tensors containing a plurality of values and types the GDMA may determine correlation and/or relevance of correlations between different elements of information (e.g., between different query terms, between query terms and data types, between query terms and phrase variants, between data types and data type values, and/or the like) in the corpus of electronic documents...correlation occurrences between document information elements within the electronic document corpus may be detected based on techniques and/or metrics such as those shown in FIGS. 4A-4B”, further discussing associations between data types and document information elements of documents within a corpus of documents being analyzed.    


Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	***Cao et al (USPG Pub No. 20110295595A1) teaches document processing, template generation and concept library generation method and apparatus.
	***Byron et al (USPG Pub No. 20160132590A1) teaches answering questions via a persona-based natural language processing system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/27/2021